--------------------------------------------------------------------------------

Exhibit 10.131
 
 
[img.jpg]
 
 
 
VYTERIS, INC.






SUBSCRIPTION DOCUMENTATION PACKAGE






PRIVATE OFFERING OF VYTERIS, INC. COMMON STOCK AT A PRICE OF US$1.50 PER SHARE
PLUS ONE WARRANT PER SHARE OF COMMON STOCK, EXERCISE PRICE OF US$3.00 PER SHARE










Vyteris, Inc.
13-01 Pollitt Drive
Fair Lawn, New Jersey 07410












July __, 2007


--------------------------------------------------------------------------------



INSTRUCTIONS TO SUBSCRIBE FOR PURCHASE OF SHARES OF COMMON STOCK AND WARRANTS OF
VYTERIS, INC.


1. Review attached Subscription Agreement and Exhibits with legal counsel and
advisors, as well as publicly available information regarding Vyteris, Inc., a
Nevada Corporation (the “Company”), available as filed with the United States
Securities and Exchange Commission, at www.sec.gov.
 
2. Complete the required information on the signature page of the Subscription
Agreement and date and sign the signature page. Sign and date the signature
pages of the Warrant attached to this subscription package.
 
3. Initial the entries in the Accredited Investor Certification, attached to the
Subscription Agreement as Exhibit 6(n), directly following the signature page,
as best describes subscriber’s accredited investor status.
 
4. Return the completed Subscription Agreement, Warrant and Accredited Investor
Certification to the Company to the Company via fax to Mr. Joseph Himy, at (201)
796-1850, followed by return of originally executed documents by mail to the
Company as follows:
 
Mr. Joseph Himy
Senior Vice President
Vyteris, Inc.
13-01 Pollitt Drive
Fair Lawn, New Jersey 07410
 
5. Pay full subscription price, as set forth on the signature page to the
Subscription Agreement, either by forwarding a check payable to Vyteris, Inc. at
the address set forth in paragraph 4. above or by wire transfer, as follows:
 

 
Bank Name:
SIGNATURE BANK, 261 Madison Avenue New York NY 10016
   
Attn: Cliff Broder
 
ABA Number:
026013576
 
Acct. Name:
Signature Bank as Escrow Agent for
   
Vyteris, Inc.
 
A/C Number:
1500926194

 
Should there be any questions regarding a wire transfer, please contact:
 

 
Steven Deneff
 
Vice President/Associate Group Director
 
Signature Bank
 
261 Madison Avenue New York NY 10016
 
Ph 646-822-1342
 
Fx 646-822-1359

 
6. Should there be any other questions regarding this offering or the
subscription documentation package, please contact Mr. Himy directly at (201)
300-1160 or via email at jhimy@vyteris.com.
 
2

--------------------------------------------------------------------------------



 
VYTERIS, INC.


SUBSCRIPTION AGREEMENT


This Subscription Agreement (“Agreement”) by and between the purchaser set forth
on the signature page hereto (“Purchaser”) and Vyteris, Inc., a Nevada
corporation, with a principal address of 13-01 Pollitt Drive, Fair Lawn, New
Jersey 07410 (the “Company”), is entered into as of the date accepted by the
Company on the Signature page hereto.


WITTNESSETH:


WHEREAS, the Company is currently offering (the “Offering”) “Units” (each Unit
consists of one share of its Common Stock, par value $.001 per share (each, a
“Share”) and one common stock purchase warrant, with an exercise price of
US$3.00 per share (each, a “Warrant”)) to investors, at a purchase price of
US$1.50 per Unit, to be purchased on or before August 31, 2007, which date may
be extended once by the Company for a period of no more than 60 days; and


WHEREAS, the Purchaser would like to purchase from the Company the number of
Units set forth on the signature pages hereof, for the aggregate purchase price
set forth thereon.


NOW, THEREFORE, in consideration for the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follow:


1. Subscription. The Purchaser hereby agrees to buy the number of Units set
forth on the signature pages of this Agreement, for the aggregate purchase price
also set forth on such signature pages. This Agreement incorporates all
available information regarding the Company as set forth in its filings with the
Securities and Exchange Commission (“Commission”) preceding the date of this
Agreement (the “Company Filings”). The Shares shall have all of the rights and
privileges as set forth in the Company Filings and the Warrants shall have all
of the rights and privileges as set forth in the Form of Warrant set forth on
Exhibit 1 hereto. This Offering is only open to Accredited Investors, as such
term is described in Rule 501 of Regulation D, promulgated under the Securities
Act of 1933, as amended from time to time (the “Securities Act”). Related
persons and/or affiliates of the Company may participate in the Offering, and
any such subscriptions shall be on the same terms as offered to other potential
Purchasers.


2. Payment. Along with returning the requested signature pages, the Purchaser
encloses herewith a check payable to the Company or will immediately make a wire
transfer payment to “Signature Bank, Escrow Agent for Vyteris, Inc.,” all as
more specifically set forth on the instruction page directly preceding this
Agreement in the Subscription Package, in the full amount of the purchase price
for the Units set forth on the signature pages hereto. Such funds will be held
for the Purchaser’s benefit and will be promptly returned, without interest or
offset, if this Agreement is not accepted by the Company, or if this Agreement
is otherwise terminated by the Company.
 

--------------------------------------------------------------------------------


 
3. Deposit of Funds. All payments made as provided in Section 2 hereof shall be
deposited by the Company as soon as practicable with Signature Bank, as escrow
agent (“Escrow Agent”). Purchaser should consult the instructions set forth on
the page entitled “Instructions to Subscribe,” included with this Agreement for
instructions as to which escrow account Purchaser’s payment shall be deposited.
If the Company rejects a Purchaser’s subscription (which decision is in the sole
discretion of the Company), either in whole or in part, the rejected
subscription funds or the rejected portion thereof will be returned promptly to
the Purchaser without interest thereon or deduction therefrom.


4. Acceptance of Subscription. The Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this or
any other subscription for Units, in whole or in part, notwithstanding prior
receipt by the Purchaser of notice of acceptance on this or any other
subscription. The Company shall have no obligation hereunder until the Company
shall execute and deliver to the Purchaser an executed copy of this Subscription
Agreement. If Purchaser’s subscription is rejected in whole, or the Offering is
terminated, all funds received from the Purchaser will be returned without
interest, penalty, expense or deduction, and this Subscription Agreement shall
thereafter be of no further force or effect. If Purchaser’s subscription is
rejected in part, the funds for the rejected portion of such subscription will
be returned without interest or offset, and this Subscription Agreement will
continue in full force and effect to the extent such subscription was accepted.


5. Representations and Warranties of Company. The Company hereby represents,
warrants and agrees as follows, except as otherwise set forth in Company Filings
are otherwise excepted herein:


(a)    Subsidiaries. Except as set forth in the Company Filings, the Company
owns, directly or indirectly, all of the capital stock or other equity interests
of each subsidiary free and clear of any liens, and all of the issued and
outstanding shares of capital stock of each subsidiary are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.
 
(b)    Organization and Qualification. The Company and each of its subsidiaries
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
any of this Agreement and the Warrant (each, a “Transaction Document” and
collectively, the “Transaction Documents”), (ii) a material adverse effect on
the results of operations, assets, business, prospects or condition (financial
or otherwise) of the Company and the subsidiaries, taken as a whole, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a “material adverse effect on the Company’s business or
operations”) and no proceeding has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.
 
2

--------------------------------------------------------------------------------


 
(c)    Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, its board of directors or its stockholders in connection therewith
other than in connection with any required approvals described in the Company
Filings (“Required Approvals”). Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)    No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the other
transactions contemplated hereby and thereby do not and will not: (i) conflict
with or violate any provision of the Company’s or any Subsidiary’s certificate
or articles of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, result in the
creation of any lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a material adverse effect on the Company’s business or operations.
 
3

--------------------------------------------------------------------------------


 
(e)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(i) filings required pursuant to those described in Company Filings and (ii) the
filing of Form D with the SEC and such filings as are required to be made under
applicable state securities laws (collectively, the “Required Approvals”).
 
(f)    Issuance of the Securities. The Shares and Warrants are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents. The underlying shares, when
issued in accordance with the terms of the Warrant and this Agreement, will be
validly issued, fully paid and nonassessable, free and clear of all liens
imposed by the Company. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the Shares to
be issued hereunder and issuable upon exercise of the Warrant.
 
(g)    Company Filings; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) on a timely basis or has received a valid extension of such time
of filing and has filed any such Company Filings prior to the expiration of any
such extension. As of their respective dates, the Company Filings complied in
all material respects with the requirements of the Securities Act and the
Exchange Act, as applicable, and none of the Company Filings, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the Company
Filings comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.
 
(h)    Material Changes. Since the date of the latest audited financial
statements included within the Company Filings, except as specifically disclosed
in a subsequent Company Filing filed prior to the date hereof, (i) there has
been no event, occurrence or development that has had or that could reasonably
be expected to result in a material adverse effect on the Company’s business or
operations, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Securities contemplated by this Agreement or as set forth in Company
Filings, no event, liability or development has occurred or exists with respect
to the Company or its Subsidiaries or their respective business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.
 
4

--------------------------------------------------------------------------------


 
(i)    Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws
applicable to its business and all such laws that affect the environment, except
in each case as could not have or reasonably be expected to result in a material
adverse effect on the Company’s business or operations.
 
(j)    Certain Fees. Finders fees are due and payable to Wolverine International
Holdings Ltd. with respect to this transaction. The fees are equal to ten
percent (10%) of the aggregate amount of subscription price plus a number of
warrants equal to ten percent (10%) of the total number of warrants (in form of
finders’ warrants) issued to subscribers hereunder. Other than as set forth in
this paragraph 5(j), no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.
 
(k)    Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Article 6 hereof, no registration
under the Securities Act is required for the offer and sale of the Securities by
the Company to the Purchasers as contemplated hereby. The issuance and sale of
the securities hereunder does not contravene the rules and regulations of the
Over the Counter Bulletin Board.
 
5

--------------------------------------------------------------------------------


 
(l)    Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(m)    No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Article 6, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the securities to be integrated with prior offerings by the Company
for purposes of the Securities.
 
(n)    Except for matters that would not, individually or in the aggregate, have
or reasonably be expected to result in a material adverse effect on the
Company’s business or operations, the Company and each subsidiary has filed all
necessary federal, state and foreign income and franchise tax returns and has
paid or accrued all taxes shown as due thereon, and the Company has no knowledge
of a tax deficiency which has been asserted or threatened against the Company or
any Subsidiary.
 
(o)    No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Units by any form of
general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(p)    Foreign Corrupt Practices. Neither the Company, nor to the knowledge of
the Company, any agent or other person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
6. Representations and Warranties of Purchaser. The Purchaser hereby represents,
warrants and agrees as follows:


(a)    No Registration. None of the Shares or shares underlying the Warrants
offered hereby (sometimes referred to as the “Securities”) are registered under
the Securities Act, or any state securities laws. The Purchaser understands that
the offering and sale of the Shares or shares underlying the Warrants offered
hereby is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(2) thereof and the provisions of Regulation D promulgated
thereunder, based, in part, upon the representations and warranties of the
Purchaser contained herein.
 
6

--------------------------------------------------------------------------------


 
(b)    Due Organization, etc. If the Purchaser is a company, it is a duly
organized legal entity, validly existing and in good standing under the laws of
the state of its organization and has the requisite company power and authority
to execute and deliver this Agreement and to perform its obligations hereunder.
If the Purchaser is a partnership, syndicate or other form of unincorporated
organization, the Purchaser has the necessary legal capacity and authority to
execute and deliver this Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof. If the Purchaser is a natural person, the Purchaser has obtained the
age of majority and has the legal capacity and competence to execute this
Agreement and to take all actions required pursuant thereto. This Subscription
Agreement constitutes the legal, valid and binding obligation of Purchaser, and
the execution and delivery of this Subscription Agreement will not violate or be
in conflict with any order, judgment, injunction agreement or other controlling
instrument to which such Purchaser is a party or by which it is bound.
 
(c)    Due Execution and Delivery. This Agreement has been duly executed and
delivered by Purchaser and is the valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, except as such
enforceability may be limited by bankruptcy, moratorium, insolvency,
reorganization or other similar laws generally affecting the enforcement of
creditors' rights, specific performance, injunctive or other equitable remedies.
 
(d)    Private Placement. In reliance upon the Purchasers’ representations and
warranties in this Agreement (including attachments hereto), neither the
offering nor the sale of the Securities has been registered under the Act or any
state securities laws or regulations. The Purchaser was not offered or sold the
Securities, directly or indirectly, by means of any form of general solicitation
or general advertising, including the following: (i) any advertisement, article,
notice, or other communication published in any newspaper, magazine, or similar
medium or broadcast over television or radio; or (ii) to the knowledge of the
Purchaser, any seminar or meeting whose attendees had been invited by any
general advertising. There is no public market for the Securities and the
Company is under no obligation to register the Securities on the Purchaser’s
behalf or to assist the Purchaser in complying with any exemption from
registration. The Purchaser has not received or been provided with a prospectus,
offering memorandum or sales or advertising literature and the Purchaser’s
decision to purchase the Securities was not based upon and the Purchaser has not
relied upon any verbal or written representations as to fact made by the Company
or any other person but that the Purchaser’s decision was based upon the
information about the Company that is publicly available.
 
(e)    Information Received. The Purchaser and its attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”), have receive all documents requested by them and have had access
through the EDGAR system to true and complete copies of the Company’s most
recent Annual Report of Form 10-KSB for the fiscal year ended December 31, 2006
(“Most Recent 10-KSB”), the Company’s most recent Quarterly Report on Form
10-QSB (“Most Recent 10-QSB”), and all other Company Filings, have carefully
reviewed them and understand the information contained therein, prior to the
execution of this Subscription Agreement. Specifically, but not by way of
limitation, the Purchaser acknowledges that it has reviewed the description of
business, risk factors and financial statements of the Company set forth in the
Most Recent 10-KSB and Most Recent 10-QSB and has evaluated such matters in
considering whether to make an investment in the Offering and acknowledges that
the risk factors therein may materially adversely affect the Company’s results
of operations and future prospects. All documents, records and books pertaining
to the investment in the Units have been made available for inspection by the
Purchaser and its Advisors, if any (other than Company Filings to which it has
had access through EDGAR). The Purchaser and its Advisors, if any, have had a
reasonable opportunity to ask questions and receive answers from a person or
persons acting on behalf of the Company concerning the offering of the Units and
the business, financial condition, results of operations and prospects of the
Company, and all such questions have been answered by the Company in writing to
the full satisfaction of the Purchaser and its Advisors. In evaluating the
suitability of any investment in the Company, the Purchaser has not relied upon
any representation or information (oral or written) other than the Company
Filings.
 
7

--------------------------------------------------------------------------------


 
(f)    No Broker. The Purchaser has taken no action which would give rise to any
claim by any person or entity for brokerage commissions, finders’ fees or the
like relating to the Offering (other than finders’ fees to be paid by the
Company to Wolverine International Holdings Ltd.).
 
(g)    Acquisition for Own Account, etc. The Purchaser is acquiring the Units,
and any capital stock issuable upon exercise of the Warrants, for the
Purchaser’s own account, for investment and not with a view to, or for sale in
connection with, any distribution of such Units or any part thereof. The
Purchaser has no formal or informal arrangement or agreement with any person or
entity to sell or transfer all or any part of the Shares or the Warrants, and
the Purchaser has no plans to enter into any such agreement or arrangement. The
Purchaser (i) has such knowledge and experience in financial and business
affairs that it is capable of evaluating the merits and risks involved in
purchasing the Units and to make an informed investment decision with respect
thereto, (ii) is able to bear the economic risks (including, a complete loss)
involved in purchasing the Units and has the adequate means of providing for its
current needs and contingencies, and (iii) has had the opportunity to ask
questions of, and receive answers from, the Company and persons acting on the
Company’s behalf concerning the Company’s business, management, and financial
affairs and the terms and conditions of the Units. The Purchaser is not relying
on the Company or any of its employees or agents or officers or directors with
respect to the legal, tax, economic and related considerations of any investment
in the Units and has only relied on the advice of, or has consulted with its own
Advisors. The Purchaser’s jurisdiction of residence is set forth on the
signature pages hereto.
 
(h)    High Risk Investment. The purchase of the Units represents a high risk
investment, and the Purchaser is able to bear the burden of losing its
investment. The Purchaser must bear these risks indefinitely because none of the
Shares, the Warrants or shares of Company stock underlying the Warrants may not
be sold, hypothecated or otherwise disposed of unless subsequently registered
under the Securities Act and applicable state securities laws or an exemption
from such registration requirement is available (pursuant to an opinion of
counsel acceptable to the Company in its sole discretion to that effect).
Legends will be placed on the Shares and Warrants to that effect and appropriate
notations thereof will be made in the Company’s stock ledger. Stop transfer
instructions will also be placed with the Company’s transfer agent. Purchaser
acknowledges that it can bear the risk of holding these securities for an
indefinite period of time. The Purchaser is knowledgeable about investment
considerations in public companies, including small cap companies. The
Purchaser’s overall commitment to not readily marketable investments is not
excessive in view of Purchaser’s net worth and financial circumstances, taking
into accounting the investment being made hereby. This investment is suitable
for the Purchaser.
 
8

--------------------------------------------------------------------------------


 
(i)    Accredited Investor. The Purchaser is an “accredited investor” as such
term is defined in Rule 501 of Regulation D under the Securities Act. The
jurisdiction referred to under “Address” on the signature pages attached hereto
is the Purchaser’s residence or place of business and is not created or used
solely for the purpose of acquiring the Units and the Purchaser is not
purchasing the Units for the account or benefit of any person in any
jurisdiction other than such jurisdiction.
 
(j)    Legend. The following legend referring to the foregoing restrictions will
be set forth on certificates representing the Securities, as set forth below:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.
 
(k)    Funds. The Purchaser has taken such measures as are required by law to
assure that the funds used to pay to the Company the purchase price as set forth
on the signature pages hereto are derived: (i) from transactions that do not
violate United States law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.
 
9

--------------------------------------------------------------------------------


 
(l)    Money Laundering, etc. To the best of the Purchaser’s knowledge, neither
the Purchaser nor any person providing funds to the Purchaser: (i) is under
investigation by any governmental authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist related activities,
any crimes which in the United States would be predicate crimes to money
laundering, or any violation of any Anti-Money Laundering Laws (as hereinafter
defined); (ii) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; or (iii) has had any of its funds seized or
forfeited in any action under any Anti-Money Laundering Laws. For purposes of
this paragraph, the term “Anti-Money Laundering Laws” shall mean laws,
regulations and sanctions, state and federal, criminal and civil, that: (i)
limit the use of and/or seek the forfeiture of proceeds from illegal
transactions; (ii) limit commercial transactions with designated countries or
individuals believed to be terrorists, narcotics dealers or otherwise engaged in
activities contrary to the interests of the United States; (iii) require
identification and documentation of the parties with whom a Financial
Institution conducts business; or (iv) are designed to disrupt the flow of funds
to terrorist organizations. Such laws, regulations and sanctions shall be deemed
to include the USA Patriot Act of 2001, Pub. L. No. 107-56 (the “Patriot Act”),
the Bank Secrecy Act, 31 U.S.C. Section 5311 et. seq. (the “Bank Secrecy Act”),
the Trading with the Enemy Act, 50 U.S.C. Appendix, the International Emergency
Economic Powers Act, 50 U.S.C. Section 1701 et. seq., and the sanction
regulations promulgated pursuant thereto by the OFAC, as well as laws relating
to prevention and detection of money laundering in 18 U.S.C. Sections 1956 and
1957.
 
(m)    Patriot Act. The Purchaser is in compliance with any and all applicable
provisions of the Patriot Act including, without limitation, amendments to the
Bank Secrecy Act. If the Purchaser is a Financial Institution, it has
established and is in compliance with all procedures required by the Purchaser
and the Bank Secrecy Act.
 
(n)    Accredited Investor Questionnaire. The Purchaser has accurately and
truthfully completed the Investor Questionnaire attached hereto as Exhibit 6(n).
 
(o)    No Short Selling. The Purchaser, on behalf of itself and its affiliates,
hereby covenants and agrees not to, directly or indirectly, offer to “short
sell,” contract to “short sell” or otherwise “short sell” the securities of the
Company, including, without limitation, shares of Common Stock that will be
received as a result of the exercise of the Warrants or the shares offered
hereunder.
 
(p)    Accuracy of Information. Any information the Purchaser has furnished in
the past or is furnishing herewith to the Company is complete and accurate and
may be relied upon by the Company in determining the availability of an
exemption from registration under federal and state securities laws in
connection with this Offering. The Purchaser agrees to notify and supply
corrective information to the Company immediately upon the occurrence of any
change therein occurring prior to the Company’s issuance of the Units.
 
(q)    Forward Looking Statements. The Purchaser acknowledges that any estimates
or forward looking statements or projections included in any Company Filings or
otherwise regarding the Company were prepared by the Company in good faith, but
that the attainment of any such projections, estimates or forward-looking
statements cannot be guaranteed by the Company and may not be relied upon by the
Purchaser.
 
(r)    Further Assurances. Within five (5) days of receipt of a request from the
Company, the Purchaser will execute and deliver any documents, provide any
information and take any actions necessary to comply with any and all laws,
rules and regulations to which the Company is subject.
 
10

--------------------------------------------------------------------------------


 
(s)    No Regulatory Approval. THE SECURITIES OFFERED HEREBY HAVE NOT BE
REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATES AND ARE
BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS THEREFROM. THE SECURITIES ARE
SUBJECT TO RESTRICTIONS ON TRASFER AND RESALE AND MAY NOT BE TRANSFERRED OR
RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION
OR EXEMPTION THEEFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY
THE COMMISSION, ANY STATE REGULATORY AUTHORITY OR OTHER GOVERNING BODY, NOR HAVE
ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS
OFFERING OR THE ACCURACY OR ADEQUACY OF ANY COMPANY PUBLIC DISCLOSURES. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.
 
(t)    No Prohibited Investment. Purchaser hereby represents and warrants that
the proposed investment in the Company is being made on its own behalf and does
not directly or indirectly contravene United States federal, state, local or
international laws or regulations applicable to Purchaser, including anti-money
laundering laws (a "Prohibited Investment"). Federal regulations and Executive
Orders administered by the U.S. Treasury Department's Office of Foreign Assets
Control ("OFAC") prohibit, among other things, the engagement in transactions
with, and the provision of services to, certain foreign countries, territories,
entities and individuals. The lists of OFAC prohibited countries, territories,
persons and entities can be found on the OFAC website at <www.treas.gov/ofac>.
Purchaser hereby represents and warrants that it is not a country, territory,
person or entity named on an OFAC list, nor is Purchaser a natural person or
entity with whom dealings are prohibited under any OFAC regulations.
 
(u)    No Senior Political Figure. Purchaser represents and warrants that it is
not a senior foreign political figure, or any immediate family member or close
associate of a senior foreign political figure within the meaning of, and
applicable guidance issued by the Department of the Treasury concerning, the
U.S. Bank Secrecy Act (31 U.S.C. §5311 et seq.), as amended, and any regulations
promulgated thereunder.
 
(v)    Agreement to Provide Information. Upon the written request from the
Company, Purchaser agrees to provide all information to the Company to enable
the Company to comply with all applicable anti-money laundering statutes, rules,
regulations and policies, including any policies applicable to a portfolio
investment held or proposed to be held by the Company. Purchaser understands and
agrees that the Company may release confidential information about Purchaser, if
the Company, in its sole discretion, determines that such disclosure is
necessary to comply with applicable statutes, rules, regulations and policies.
 
(w)    Foreign Bank. If the Purchaser is affiliated with a non-U.S. banking
institution (“Foreign Bank”), or if the Purchaser receives deposits from, makes
payments on behalf of, or handles other financial transactions related to a
Foreign Bank, the Purchaser represents and warrants to the Company that: (i) the
Foreign Bank has a fixed address, other than solely an electronic address, in a
country in which it is authorized to conduct banking activities; (ii) it
maintains operating records related to its banking activities; (iii) it is
subject to inspection by the banking authority licensing it to conduct banking
activities; and (iv) it does not provide banking services to any other Foreign
Bank that does not have a physical presence in any country and that is not a
regulated entity.
 
11

--------------------------------------------------------------------------------


 
7. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company and its officers, directors, employees, agents, control persons and
affiliates from and against any and all damages, costs, losses, liabilities,
claims, fees and expenses whatsoever (including , but not limited to, any and
all expenses incurred in investigating, preparing or defending against any
litigation, commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgement, representation or warranty, or misrepresentation
or failure to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Agreement.


8. Further Assurances. Each of the parties shall, prior to or at the Closing, as
may be appropriate, execute such documents and other papers and take such other
further actions as may be reasonably required to carry out the provisions hereof
and effectuate the transactions contemplated hereby. Each party shall use its
commercially reasonable efforts to fulfill or obtain the fulfillment of the
conditions to its obligation to effect the Closing, including promptly obtaining
any consents required in connection herewith


9. Miscellaneous.
 
(a)    Publicity. Subject to the requirements of the applicable securities laws,
no publicity release or announcement concerning this Agreement or the
transactions contemplated hereby shall be issued without advance approval of the
form and substance thereof by Company.
 
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given when delivered by hand or by
facsimile transmission, when telexed, or upon receipt when mailed by registered
or certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
 

 
(i)
If to Company:
         
Vyteris, Inc.
   
13-01 Pollitt Drive
   
Fair Lawn, NJ 07460
   
Facsimile No.: (201) 703-1158

 
12

--------------------------------------------------------------------------------


 

 
With a copy (which copy shall not constitute notice) to:
         
Jolie Kahn, Esq.
   
61 Broadway, Suite 2820
   
New York, NY 10006
   
Facsimile No.: (866) 705-3071
        (ii)
If to the Purchaser: to the address listed on the signature page hereto

 
(c)    Entire Agreement; Exercise of Rights. This Agreement (including the
Exhibits hereto and the disclosures contained in the Company Filings) embodies
the entire agreement and understanding of the parties hereto with respect to the
subject matter hereof. No amendment or waiver of any provision of this
Agreement, or consent to the departure by any party from any such provision,
shall be effective unless it is in writing and signed by the Company and the
holders of a majority of the Securities sold in this Offering. Any such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of a party to exercise, and no
delay in exercising, any right under this Agreement, or any agreement
contemplated hereby, shall operate as a waiver hereof by such party, nor shall
any single or partial exercise of any right under this Agreement, or any
agreement contemplated hereby, preclude any other or further exercise thereof or
the exercise of any other right.
 
(d)    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
Jersey, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the County of Bergen, State of New Jersey. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the County of Bergen, State of New Jersey
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein (including with respect
to the enforcement of this Agreement), and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by delivering a copy thereof
via overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Agreement,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.
 
13

--------------------------------------------------------------------------------


 
(e)    Expenses. The Company and the Purchaser shall, bear their respective
expenses incurred in connection with the negotiation, preparation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby, including, without limitation, all fees and expenses of
agents, representatives, counsel, brokers or finders, and accountants.
 
(f)    Successors and Assigns. The parties acknowledge that this Agreement
constitutes a binding obligation, except as otherwise set forth herein and shall
be binding upon and inure to the benefit of the parties and their successors and
assigns.
 
(g)    Confidentiality. The Purchaser acknowledges that any information the
Purchaser has received from or about the Company, not in the public domain, is
confidential. The Purchaser shall not communicate or disclose such information,
except as required by law, or otherwise utilize such information, without first
receiving the written consent of the Company to do so, which consent may be
withheld without reason or with any reason whatsoever.
 
(h)    Survival. Each of the representations and warranties made herein shall
survive the execution and delivery hereof and delivery of the Units.
 
(i)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(j)    Severability. Each provision of this Agreement is severable and, if for
any reason any provision hereof is determine to be invalid or contrary to
applicable law, such provision shall be deemed to be null and void but the
remainder of the Agreement shall be considered legal, valid and binding as if
existing without such provision.
 
(k)    Titles. Titles set forth herein are for descriptive purposes only and
shall not be deemed to be substantive portions of this Agreement.
 
 
Signatures appear on next page.
 
 

 
14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Subscription Agreement
as of the date accepted by the Company below.
 

 
Vyteris, Inc.
               
By: _________________________________
   
Name:
   
Title:
   
Date:
         
Purchaser (Entity Name):
               
By: _________________________________
   
Name:
   
Title:
   
Date:
   
Address:
   
Phone:
   
Fax:
   
Email:
               
Number of Units Subscribed For
Purchase Price
      _________________________________
US$_________________________________

 


________________________________________________________________________
Please PRINT here the exact name Purchaser desires for issuance of the Units.


If different delivery instructions, please set forth below:


____________________________________________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________________________________________________




--------------------------------------------------------------------------------



 
 
EXHIBIT 1
 
FORM OF WARRANT
 
 
 

 

--------------------------------------------------------------------------------


 
EXHIBIT 6(n)
THIS ACCREDITED INVESTOR CERTIFICATION EXHIBIT
MUST BE COMPLETED BY EACH PURCHASER


NAME OF PURCHASER:_________________________


PLEASE INITIAL THE SPACE PRECEDING THE DEFINITION OF “ACCREDITED INVESTOR” THAT
APPLIES TO YOU. (ONLY ONE SPACE NEEDS TO BE INITIALED.)
 

 
____________
 
Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000. (For purposes
of calculating an investor’s net worth, “net worth” is defined as the difference
between total assets and total liabilities, including home, home furnishings,
and personal automobiles.)
         
____________
 
Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person’s spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year.
         
____________
 
Any entity in which all of the equity owners are accredited investors.
         
____________
 
A partnership, corporation, limited liability company or business trust that has
total assets of at least $5,000,000 and was not formed for the purpose of
investing in the Company.
         
____________
 
An employee benefit plan whose investment decision is made by a plan fiduciary
(as defined in ERISA section 3(21)) that is a bank, savings and loan
association, insurance company or registered investment advisor.
         
____________
 
An employee benefit plan whose total assets exceed $5,000,000 as of the date
hereof.
         
____________
 
A self-directed employee benefit plan whose investment decisions are made solely
by persons who are otherwise Accredited Investors.
         
____________
 
A U.S. bank, U.S. savings and loan association or other similar U.S. institution
acting in its individual or fiduciary capacity.
         
____________
 
A broker-dealer registered pursuant to section 15 of the Securities Exchange Act
of 1934.
         
____________
 
An organization described in section 501(c)(3) of the Internal Revenue Code with
total assets exceeding $5,000,000 and not formed for the specific purpose of
investing in the Company.
         
____________
 
A trust with total assets of at least $5,000,000, not formed for the specific
purpose of investing in the Company, and whose purchase is directed by a person
with such knowledge and experience in financial and business matters that he is
capable of evaluating the merits and risks of the prospective investment.
         
____________
 
An insurance company as defined in Section 2(13) of the Securities Act of 1933,
as amended, or a registered investment company.
         
____________
 
A plan established and maintained by a state or its political subdivisions, or
any agency or instrumentality thereof, for the benefit of its employees, and
which has total assets in excess of $5,000,000.



 